DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Election/Restriction requirement, mailed 03/31/2022, consisted of two parts.  The acknowledgement herein addresses both parts; one which the Applicant elected with traverse and another which the Applicant elected without traverse.
Applicant's election with traverse of Group II in the reply filed on 05/31/2022 is acknowledged.  The traversal is on the ground(s) that the Applicant amended the claims to overcome the election/restriction requirement.  This is found persuasive.
Thus, the Group election requirement is deemed improper and is therefore WITHDRAWN.
Applicant’s election without traverse of Species C in the reply filed on 05/31/2022 is acknowledged.
Claim(s) 8-9 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/31/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-7 & 10-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1
Claim 1, Line 3 states, “considerable”.  The term “considerable” is a relative term which renders the claim indefinite. The term “considerable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1, Line 4 states, “which was reflected…by the at least one light emitter element” renders the claim indefinite.  The cited claim limitation is unclear whether the step of reflecting the light signal and it being received by the sensor is required by the claim or if this limitation is referring to a capability of the sensor.
Claim 1, Line 6 states, “and turns this light signal”.  The cited claim limitation is unclear as to whether this is actively occurring or merely reciting functional capabilities of the sensor element.
Claim 1, Line 6-7 recites, “in order to make possible”.  The claim term, “possible”, means the capacity of something and not that something is done.  The claim term, “possible”, leads to confusion regarding if the quantification of light intensity is being claimed or not.  Thus, the recited claim language is ambiguous.   
Claim 1, Line 9 recites, “provision of input”.  The claim term, “provision”, is confusing as it is unclear what “provision” encompasses.  Claiming the input and not the provision would help clarify the claims.
Claim 1, Line 10-11 recites, “also allowing the input, the output, the display, the storage, and the processing of data.  The claim term, “input”, is known within the art to mean computer inputs such as a touchscreen or keyboard.  The claim term, “output”, is known within the art to mean computer outputs such as a screen, display or printout.  Within the context of the display and storage, it is confusing as to if the input is still referring to the signal’s inputs/outputs or the computer inputs/outputs.  For the purpose of examination, the Examiner is interpreting the claim language as signal input/outputs.  
Additionally, “the input, the output, the display, the storage and the processing of data” all lack antecedent basis.
Further, “the processing of data” is not clear as to what this claim limitation encompasses.  Is the processing of the data referring to the analogue to digital conversion of the data processing or another type of processing such as filtering, etc.
Claim 1, Line 11-13 recites, “at least a pair of signal transmission guide elements carrying the signals between at least one sensor element and at least one computer”.  The claim limitation is unclear: is this referring to the same sensor and computer as recited earlier? The sensor element and computer confusion may possibly be resolved with the inclusion of “the” before sensor and computer.
Claim 1, Line 11, recites, ““making calculations”.  The cited claim limitation is unclear to as if it refers to any calculation is encompassed or what the processor must be capable of calculating – such as one or more of “gestational age”, “quantification of light intensity”, etc.

Regarding Claims 1, 4 & 12-13
Claim 1, Line 9-10 recites, “allowing the provision of input” and “also allowing the input”.  The claim term, “allowing”, is confusing as it is unclear how the computer is “allowing”.  Claim language such as “configured to” would prevent such confusion.  Claims 4 & 12-13 also recites, “in order to allow” and thus claim language similarly causes confusion as to what encompasses “allow”.

Regarding Claims 2-6 & 11-13
	Claims 2-6 & 11-13 recite, “preferential” or “preferentially”.  The claim terms are confusing and ambiguous.  First who’s preference is being used and what standard is being used for this preference.  The terms, “preferential” or “preferentially”, are a relative term which renders the claim indefinite. The terms, “preferential” or “preferentially”, are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further it is confusing if the terms are used to prefer one element within a list.  For example, Claim 7 recites, “preferentially gender, the use of phototherapy, birth weight and incubator stay”.  It is unclear if the term means gender is preferred from the list.

Regarding Claim 2
Claims 2 recites, “wherein the light emitter element…determines the gestational age using photobiological properties of the skin”.  The claim terms are confusing as it is not understood how a light emitter element determines the gestational age.  The Examiner is interpreting the claim limitation to mean that the light emitter element emits light and that light is capable of being used in the determination.  Additionally, there is no conjunction between the claimed wavelength ranges. Therefore, it is unclear whether the light emitter must be capable of emitting light from all three wavelengths (and) or only one (or) or either (and/or).

Regarding Claim 3
Claims 3 recites, “wherein the light emitter element…and sensor…determines the gestational age using biological and optical properties of the skin”.  The claim terms are confusing as it is not understood how a light emitter element determines the gestational age.  The Examiner is interpreting the claim limitation to mean that the light emitter element emits light, the sensor senses light and that light is capable of being used in the determination.
Regarding Claim 4, 12 & 13
Claims 4, 12 & 13 recites, “wherein the configuration…determining the gestational age using biological and optical properties of the skin”.  The claim terms are confusing as it is not understood how a light emitter element determines the gestational age.  The Examiner is interpreting the claim limitation to mean that the light emitter elements are spaced and emits light and that light is capable of being used in the determination.

Regarding Claims 6-7, 10 & 14
	Claims 6-7, 10 & 14 recite, “predictor”.  The claim term is confusing and ambiguous.  The claim term, “predictor”, means “a person or thing that predicts that something will happen in the future”.  Determining a gestational age cannot be done on a newborn.  By the nature of a newborn, the baby gestation has been completed.  One of ordinary skill in the art will be confused as to if the invention of the Applicant is being used in utero to predict a gestational age.  The Examiner contends that claim term, “parameter(s)” would be more appropriate for the determination of the gestational age on newborns. 

Regarding Claim 6
Claim 6 attempts to claim a process without setting forth any steps involved in the process (Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).  Due to a lack of steps within Claim 6, Claim 6 is a “use” claim.  Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.

Regarding Claim 7
Claim 7, Line 3 recites, “incubator stay”.  The claim term, “incubator stay”, is confusing as it is unclear how what encompasses the “incubator stay”.  The claim interpretation would lead to the understanding that the “incubator stay” means the time spent or the “stay” within the incubator.  Claim 10 & 14 recite, “whether the newborn is using phototherapy at the time of measurement with the device”.  The claim limitation in Claim 10 & 14 clarify that the incubator status is being claimed and not a time period or stay.  The Examiner is interpreting the claim to mean incubator status.
Claim 7, Line 2 recites, “the clinical parameters of the newborn” lacks antecedent basis. Further, it is unclear as to what differentiates a “clinical” parameter from a “non-clinical” parameter.  

Regarding Claim 11
Claims 11 recites, “wherein the light emitter element…and sensor…determines the gestational age using biological and optical properties of the skin”.  The claim terms are confusing as it is not understood how a light emitter element determines the gestational age.  The Examiner is interpreting the claim limitation to mean that the light emitter element emits light, the sensor senses light and that light is capable of being used in the determination.

Regarding Claim 13
Claims 13 recites, “wherein the preferential configuration…determining the gestational age using biological and optical properties of the skin”.  The claim terms are confusing as it is not understood how a light emitter element determines the gestational age.  The Examiner is interpreting the claim limitation to mean that the light emitter element emits light, the sensor senses light and that light is capable of being used in the determination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-7 & 10-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method for determining the gestational age without significantly more.

Step 2A, prong 1
Regarding Claim 6
Claim 6 recites a method for determining the gestational age comprising the use of the following predictors: the photobiological properties of the skin, preferentially the reflectance or reflectivity by measuring the diffused or scattered portions of the light beam incident on the skin and the erythema index.  Claim 6 is a judgment or evaluation, which is a mental process under the 2019 PEG.

Regarding Claim 10
Claim 10 recites the method according to claim 6, wherein the predictors are used through the following steps:
a) shining a light beam with 625-635 nm of wavelength on the skin of the newborn foot; 
Step a) is an observation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG).
b) shining a light beam with 440-485 nm of wavelength on the skin of the newborn foot; 
Step b) is an observation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.
c) shining a light beam with 530-540 nm of wavelength on the skin of the newborn foot; 
Step c) is an observation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.
d) measuring the backscattered/scattered light intensity from the light beam with 625-635 nm of wavelength applied to the skin of the newborn foot according to step a) 
Step d) is an observation, judgment or evaluation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.  The claim limitation of “using a sensor positioned at a distance of 2-4 mm from the source which generated the light beam with 625-635 nm of wavelength” are additional elements.
e) measuring the backscattered/scattered light intensity from the light beam with 625-635 nm of wavelength applied to the skin of the newborn foot according to step a) 
Step e) is an observation, judgment or evaluation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.  The claim limitation of “using a sensor positioned at a distance of 4-7 mm from the source which generated the light beam with 625-635 nm of wavelength” are additional elements.
f) measuring the backscattered/scattered light intensity from the light beam with 440-485 nm of wavelength applied to the skin of the newborn foot according to step b) 
Step f) is an observation, judgment or evaluation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.  The claim limitation of “using a sensor positioned at a distance of 2-4 mm from the source which generated the light beam with 440-485 nm of wavelength” are additional elements.
g) measuring the backscattered/scattered light intensity from the light beam with 530-540 nm of wavelength applied to the skin of the newborn foot according to step c) 
Step g) is an observation, judgment or evaluation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.  The claim limitation of “using a sensor positioned at a distance of 2-4 mm from the source which generated the light beam with 530-540 nm of wavelength” are additional elements.
h) calculating the ratio (x1) between the light intensity measured in step e) and the light intensity measured in step d) 
Step h) is a judgment or evaluation, which is a mental process under the 2019 PEG.
i) calculating the logarithm for the base 10 (x3) of the subtraction between the light intensity measured in step d) and the light intensity measured in step g) 
Step i) is a judgment or evaluation, which is a mental process under the 2019 PEG.
j) obtaining information on the birth weight of the newborn (in grams) 
Step j) is an observation, judgment or evaluation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.
k) obtaining information on the gender of the newborn (male/female = 1/0) 
Step k) is an observation, judgment or evaluation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.
l) obtaining information on whether the newborn is in the incubator at the time of measurement with the device (yes/no = 1/0) 
Step l) is an observation, judgment or evaluation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.
m) obtaining information on whether the newborn is using phototherapy at the time of measurement with the device (yes/no = 1/0) 
Step m) is an observation, judgment or evaluation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.
n) calculating the gestational age (GA), in weeks, using expression (4): 
GA = 12.143 - 20.995x1 + (3.544 x 10-6)x2 + 3.746x3 + 0.002x4 — 0.179x5 - 0.855x6 - 0.403x7 (4), 
by replacing the value of the ratio (x1) obtained in step h) with the variable (x1) of expression (4), the value of the reflectance obtained in step f) with the variable (x2) of expression (4); the value of the logarithm obtained in step i) with the variable (x3) of expression (4); the value of the newborn weight obtained in step j) with the variable (x4) of expression (4); the value (0 or 1) of the newborn gender obtained in step k) with the variable (x5) of expression (4); the value (0 or 1) of the information on whether the newborn is in the incubator obtained in step 1) with the variable (x6) of expression (4); the value (0 or 1) of the information on whether the newborn is using phototherapy obtained in step m) with the variable (x7) of expression 4 
Step n) is a judgment or evaluation, which is a mental process under the 2019 PEG; mathematical formula, which is a mathematical concept under the 2019 PEG.

Regarding Claim 7
Claim 7 recites a further comprising using as predictors the clinical parameters of the newborn, preferentially gender, the use of phototherapy, birth weight and incubator stay.  Claim 7 is a judgment or evaluation, which is a mental process under the 2019 PEG.

Regarding Claim 14
Claim 14 recites the method according to claim 7, wherein the predictors are used through the following steps:
a) shining a light beam with 625-635 nm of wavelength on the skin of the newborn foot; 
Step a) is an observation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG).
b) shining a light beam with 440-485 nm of wavelength on the skin of the newborn foot; 
Step b) is an observation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.
c) shining a light beam with 530-540 nm of wavelength on the skin of the newborn foot; 
Step c) is an observation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.
d) measuring the backscattered/scattered light intensity from the light beam with 625-635 nm of wavelength applied to the skin of the newborn foot according to step a) 
Step d) is an observation, judgment or evaluation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.  The claim limitation of “using a sensor positioned at a distance of 2-4 mm from the source which generated the light beam with 625-635 nm of wavelength” are additional elements.
e) measuring the backscattered/scattered light intensity from the light beam with 625-635 nm of wavelength applied to the skin of the newborn foot according to step a) 
Step e) is an observation, judgment or evaluation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.  The claim limitation of “using a sensor positioned at a distance of 4-7 mm from the source which generated the light beam with 625-635 nm of wavelength” are additional elements.
f) measuring the backscattered/scattered light intensity from the light beam with 440-485 nm of wavelength applied to the skin of the newborn foot according to step b) 
Step f) is an observation, judgment or evaluation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.  The claim limitation of “using a sensor positioned at a distance of 2-4 mm from the source which generated the light beam with 440-485 nm of wavelength” are additional elements.
g) measuring the backscattered/scattered light intensity from the light beam with 530-540 nm of wavelength applied to the skin of the newborn foot according to step c) 
Step g) is an observation, judgment or evaluation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.  The claim limitation of “using a sensor positioned at a distance of 2-4 mm from the source which generated the light beam with 530-540 nm of wavelength” are additional elements.
h) calculating the ratio (x1) between the light intensity measured in step e) and the light intensity measured in step d) 
Step h) is a judgment or evaluation, which is a mental process under the 2019 PEG.
i) calculating the logarithm for the base 10 (x3) of the subtraction between the light intensity measured in step d) and the light intensity measured in step g) 
Step i) is a judgment or evaluation, which is a mental process under the 2019 PEG.
j) obtaining information on the birth weight of the newborn (in grams) 
Step j) is an observation, judgment or evaluation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.
k) obtaining information on the gender of the newborn (male/female = 1/0) 
Step k) is an observation, judgment or evaluation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.
l) obtaining information on whether the newborn is in the incubator at the time of measurement with the device (yes/no = 1/0) 
Step l) is an observation, judgment or evaluation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.
m) obtaining information on whether the newborn is using phototherapy at the time of measurement with the device (yes/no = 1/0) 
Step m) is an observation, judgment or evaluation, which is a mental process under the 2019 PEG; managing interaction between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under the 2019 PEG.
n) calculating the gestational age (GA), in weeks, using expression (4): 
GA = 12.143 - 20.995x1 + (3.544 x 10-6)x2 + 3.746x3 + 0.002x4 — 0.179x5 - 0.855x6 - 0.403x7 (4), 
by replacing the value of the ratio (x1) obtained in step h) with the variable (x1) of expression (4), the value of the reflectance obtained in step f) with the variable (x2) of expression (4); the value of the logarithm obtained in step i) with the variable (x3) of expression (4); the value of the newborn weight obtained in step j) with the variable (x4) of expression (4); the value (0 or 1) of the newborn gender obtained in step k) with the variable (x5) of expression (4); the value (0 or 1) of the information on whether the newborn is in the incubator obtained in step 1) with the variable (x6) of expression (4); the value (0 or 1) of the information on whether the newborn is using phototherapy obtained in step m) with the variable (x7) of expression 4 
Step n) is a judgment or evaluation, which is a mental process under the 2019 PEG; mathematical formula, which is a mathematical concept under the 2019 PEG.

Step 2A, prong 2
The above-identified abstract ideas in Claims 6-7, 10 & 14 is not integrated into a practical application under 2019 PEG because the above-identified additional elements (as indicated above), either alone or in combination, generally link the use of the above-identified abstract idea (as indicated above) to a particular technological environment or field of use.  More specifically, the additional elements of: a sensor positioned at a distance from the source which generated the light beam do not improve the functioning of a computer, or any other technology or technical field.  Nor do these above-identified additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified additional elements do not add a meaningful limitation to the abstract idea because they amount to simply adding extra-solution activity to the abstract idea.  For at least these reasons, the abstract idea identified above in Claims 6-7, 10 and 14 is not integrated into a practical application under 2019 PEG.
Moreover, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in Claims 6-7, 10 & 14 is not integrated into a practical application under the 2019 PEG.
Accordingly, Claims 6-7, 10 & 14 are each directed to an abstract idea under 2019 PEG. 

Step 2B
None of Claims 6-7, 10 & 14 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons.
These claims require the additional elements of: a sensor positioned at a distance from the source which generated the light beam.
The above-identified additional elements are generically claimed components which enable the above-identified abstract idea(s) to be conducted by performing the basic functions of automating mental tasks. The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 
Per Applicant’s specification, six LED light sources, a photodiode, a printed circuit board and an optical barrier that surrounds the photodiode are used to effect the above-identified method as claimed (paragraph 41). A controller circuit reads a configuration file to control the LEDs (paragraph 43). Additionally, a computer program is used to obtain gestational age with greater accuracy by using artificial intelligence techniques (paragraph 47). Accordingly, in light of Applicant’s specification, the claimed terms LED, photodiode or sensor and printed circuit board or controller are reasonably construed as generic computing devices.  Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources, just already available computers or computer devices, with their already available basic functions, to use as tools in executing the claimed process. 
Furthermore, Applicant’s specification does not describe any special programming or algorithms required the claimed sensor positioned at a distance from the source which generated the light beam. This lack of disclosure is acceptable under 35 U.S.C. §112(a) since this hardware performs non-specialized functions known by those of ordinary skill in the computer arts.  By omitting any specialized programming or algorithms, Applicant's specification essentially admits that this hardware is conventional and performs well understood, routine and conventional activities in the computer industry or arts.  In other words, Applicant’s specification demonstrates the well-understood, routine, conventional nature of the above-identified additional elements because it describes these additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (see Berkheimer memo from April 19, 2018, (III)(A)(1) on page 3).  Adding hardware that performs “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible (TLI Communications).
The recitation of the above-identified additional elements in Claims 6-7, 10 & 14 amounts to simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation), which does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
For at least the above reasons, the methods of Claims 6-7, 10 & 14 are directed to applying an abstract idea (e.g., mental process or certain method of organizing human activity) on a general purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, none of Claims 6-7, 10 & 14 provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in Claims 6-7, 10 & 14 do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, in Claims 6-7, 10 & 14, neither the general computer components nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to implement the claimed functions with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, Claims 6-7, 10 & 14 merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR).
Therefore, none of the Claims 6-7, 10 & 14 amounts to significantly more than the abstract idea itself. 
Accordingly, Claims 6-7, 10 & 14 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and 2019 PEG.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  Claim 6 attempts to claim a process without setting forth any steps involved in the process (Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).  Due to a lack of steps within Claim 6, Claim 6 is a “use” claim.  "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 "). In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6 & 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hillman et al. (U.S. Patent Application 2010/0168586 A1).
Examiner’s Note:  Due to the numerous pending 35 U.S.C. § 101 and 35 U.S.C. § 112 rejections, the claims are interpreted as best understood by the Examiner.
Claim 6:   Hillman teaches – 
A method for determining the gestational age [for determining the composition of an object of interest] (Para 0007) comprising
Examiner’s Note:  The determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case. Catalina Mktg. Int’l v. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (Fed. Cir. 2002).  According to MPEP 2111.02, “Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation”.  The Examiner contends that Claim 6 is a “use” claim and lacks structure or steps.  Claim 6 merely claims the intended use of the invention and thus the preamble is concluded to not provide any further structural or step limitations as the use claim lacks structure or step to be limited.   
the use of the following predictors: 
the photobiological properties of the skin [amelanotic erythema image data] (Para 0152-0153), 
preferentially the reflectance or reflectivity [reflected light (e.g., at the same wavelength as the incident light)] (Para 0094) by measuring the diffused or scattered portions of the light beam incident [red-green-blue merge bitmaps of the data from red, green and blue lasers] on the skin [a skin lesion site 136 on a person's arm 138] (Para 0094) and the erythema index [erythema image data] (Para 0152-0153)
Claim 1/6:  Hillman teaches –
A device comprising
a holder (Figure 2, Element 200; FIG. 2 is a schematic drawing illustrating generally an example of an interface apparatus, such as for the system 100 illustrated in FIG. 1) enclosing at least one light emitter element [one or more of lasers] (Figure 1, Element 102, 104 & 106); 
at least one sensor element (Figure 1, Element 148) capturing a considerable part of the light signal coming from at least one light emitter element, which was reflected by the skin or its components [such as, for example, a skin lesion site 136 on a person's arm 138] (Para 0094), or part of the light signal emitted by the skin components as a consequence of the interaction thereof with the light emitted by at least one light emitter element, and turns this light signal into electrical energy in order to make possible the quantification of light intensity that was reflected or scattered by the biological components of the skin and turns this light signal into electrical energy [direct light returning from the object to be imaged along a second path 120 toward an imaging detector apparatus] (Para 0092) [Information from the 2D light detector array 148 is provided to a computer-implemented or other signal processor circuit 160 to perform desired computation or analysis] (Para 0097); 
at least one computer with an architecture allowing the provision of the input, output and conversion of analogical and digital signals and also allowing the input, the output, the display [The signal processor circuit 160 can communicate with a user interface 162, which can include a display] (Para 0097), the storage [the code may be tangibly stored] (Para 0157), and the processing of data, in addition to making calculations [Information from the 2D light detector array 148 is provided to a computer-implemented or other signal processor circuit 160 to perform desired computation or analysis] (Para 0097); 
at least a pair of signal transmission guide elements [optical conduit] (as shown in Figure 108 & 130) carrying the signals between at least one light emitter sensor element (Figure 1, Element 102, 104 & 106), at least one sensor element (Figure 1, Element 148), and at least one computer (Figure 1, Element 160 & 162). 
Claim 2/1/6:  Hillman teaches –
wherein the light emitter element in its preferential configuration emits light at the wavelengths within the following ranges: 440-485, 625-635, 530-540 [laser 102 emits 635 nm light, the laser 104 emits 532 nm light, and the laser 106 emits 473 nm light] (Para 0091) is capable of being used in a determination of the gestational age using photobiological properties of the skin [for determining the composition of an object of interest] (Para 0007).
Examiner’s Note: See 35 U.S.C. § 112 rejection for Claim 2 above. 
Claim 3/1/6:  Hillman teaches –
wherein the light emitter element in its preferential configuration is a light emitting diode (LED) [multiple lasers--or even a broadband light source such as an LED or a lamp] (Para 0011) and 
the sensor is preferentially a photodiode [element 146 can be captured using a light detector, such as…a photodiode array] (Para 0096) and determines the gestational age using biological and optical properties of the skin [for determining the composition of an object of interest] (Para 0007).
Examiner’s Note: See 35 U.S.C. § 112 rejection for Claim 3 above. 
Claim 5/1/6:  Hillman teaches –
wherein signal transmission guide elements are transmission fibers of optical signals used independently or in combination [optical conduit] (as shown in Figure 108 & 130). 
Claim 11/2/1/6:  Hillman teaches –
wherein the light emitter element in its preferential configuration is a light emitting diode (LED) [multiple lasers--or even a broadband light source such as an LED or a lamp] (Para 0011) and 
the sensor is preferentially a photodiode [element 146 can be captured using a light detector, such as…a photodiode array] (Para 0096) and determines the gestational age using biological and optical properties of the skin [for determining the composition of an object of interest] (Para 0007).
 Examiner’s Note: See 35 U.S.C. § 112 rejection for Claim 11 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 12 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillman et al. (U.S. Patent Application 2010/0168586 A1) and further in view of Toshikazu et al. (JP 2002148778 A; enclosed herein and translation referenced).
Examiner’s Note:  Due to the numerous pending 35 U.S.C. § 101 and 35 U.S.C. § 112 rejections, the claims are interpreted as best understood by the Examiner.
Claim 4/1/6:  Hillman teaches the light emitter element (Figure 1, Element 102, 104 & 106), sensor element (Figure 1, Element 148) and determining the gestational age using biological and optical properties of the skin [for determining the composition of an object of interest] (Para 0007)
Hillman fails to teach a redundancy.  However, Toshikazu teaches – 
wherein the preferential configuration provides a redundancy of the lights (Figure 13, Element a & b) in the same wavelength [same wavelength is set so as to cancel the… interference] (Third to last paragraph of Page 4), and the redundant lights are spaced apart from the return at different distances (as shown in Figure 13), in order to allow the cancellation of light interferences through the use of the ratio between the values of light properties [If the light distribution ratio to b and the light distribution ratio from b to b1 and b2 are the same…no interference fringes appear as a whole] (Last paragraph of Page 4) in order to have the cancellation of light interferences (Last paragraph of Page 4).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the device of Hillman to include the redundancy of Toshikazu in order to have the cancellation of light interferences.
Claim 12/2/1/6:  Hillman teaches the light emitter element (Figure 1, Element 102, 104 & 106), sensor element (Figure 1, Element 148) and determining the gestational age using biological and optical properties of the skin [for determining the composition of an object of interest] (Para 0007)
Hillman fails to teach a redundancy.  However, Toshikazu teaches – 
wherein the preferential configuration provides a redundancy of the lights (Figure 13, Element a & b) in the same wavelength [same wavelength is set so as to cancel the… interference] (Third to last paragraph of Page 4), and the redundant lights are spaced apart from the return at different distances (as shown in Figure 13), in order to allow the cancellation of light interferences through the use of the ratio between the values of light properties [If the light distribution ratio to b and the light distribution ratio from b to b1 and b2 are the same…no interference fringes appear as a whole] (Last paragraph of Page 4) in order to have the cancellation of light interferences (Last paragraph of Page 4).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the device of Hillman to include the redundancy of Toshikazu in order to have the cancellation of light interferences
Claim 13/3/1/6:  Hillman teaches the light emitter element (Figure 1, Element 102, 104 & 106), sensor element (Figure 1, Element 148) and determining the gestational age using biological and optical properties of the skin [for determining the composition of an object of interest] (Para 0007)
Hillman fails to teach a redundancy.  However, Toshikazu teaches – 
wherein the preferential configuration provides a redundancy of the lights (Figure 13, Element a & b) in the same wavelength [same wavelength is set so as to cancel the… interference] (Third to last paragraph of Page 4), and the redundant lights are spaced apart from the return at different distances (as shown in Figure 13), in order to allow the cancellation of light interferences through the use of the ratio between the values of light properties [If the light distribution ratio to b and the light distribution ratio from b to b1 and b2 are the same…no interference fringes appear as a whole] (Last paragraph of Page 4) in order to have the cancellation of light interferences (Last paragraph of Page 4).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the device of Hillman to include the redundancy of Toshikazu in order to have the cancellation of light interferences

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillman et al. (U.S. Patent Application 2010/0168586 A1) and further in view of Smith et al. (EP 19114553 A1; enclosed herein).
Examiner’s Note:  Due to the numerous pending 35 U.S.C. § 101 and 35 U.S.C. § 112 rejections, the claims are interpreted as best understood by the Examiner.
Claim 7/6:  Hillman fails to teach birth weight.  However, Smith teaches – 
further comprising using as predictors the clinical parameters of the newborn, preferentially birth weight (Page 4, Para 0026) in order to track growth and development of the baby (Page 4, Para 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the device of Hillman to include the birth weight of Smith in order to track growth and development of the baby (Page 4, Para 0026).

Claimed Subject Matter without Prior Art Rejection
Claim(s) 10 & 14 lack a prior art rejection.  However, the cited claims are rejected under other statutes. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fuiritsupu (JP H05161609 A1; enclosed herein) – Fuiritsupu teaches to measure optical characteristics in the human skin, i.e., the change of pigmentation, simply and accurately by providing a means which illuminates the skin by a plurality of light with different wavelengths and a means which measures reflected light from the skin derived from each wavelength. 
Young et al. (CN 101793824 A; enclosed herein) – Young teaches a portable measuring apparatus for detecting sunburn of a user is provided. The portable measuring apparatus includes a display module and a processing element coupled to the display module. The display module includes a light-emitting element for emitting red, green and blue light to illuminate the skin of a user, and a sensing element for receiving and measuring reflected red, green and blue light from the skin of the user in response to the emitted red, green and blue light, respectively. The processing element obtains red reflectance, green reflectance and blue reflectance according to the reflected red, green and blue light, generates a sunburn index according to the red, green and blue reflectance, and displays the sunburn index on the display module, wherein the sunburn index indicates onset of sunburn of the user.
Stamatas (CA 2697316 A1; enclosed herein) – Stamatas teaches a method for measuring skin erythema and determining the efficacy of skin care treatment products utilizing digital images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793